ON MOTION FOR REHEARING
Defendant has moved for rehearing, Local Rule 17(m) (E.D.Mich.), on the order of remand entered December 16, 1988. The motion is DENIED. Defendant misapprehends the reasons for the order.
*44The Court is well acquainted with the decisions in Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 107 S.Ct. 1542, 95 L.Ed.2d 55 (1987), Morningstar v. Meijer, Inc., 662 F.Supp. 555 (E.D.Mich.1987), and their progeny. The reasons for the remand involve more the ambiguous, at best, nature of the claim made by plaintiff and less the substantive law. A fair reading of Count I of the complaint, and particularly paragraph 22, discloses a breach of a Toussaint contract and its consequences. It states only a single claim. Mich.Court Rule 2.111(B) and Fed.R.Civ.P. 8(a). If it was plaintiff’s intention to state a claim for violation of 29 U.S.C. § 1140 (ERISA), he did not do so in a clear and unambiguous fashion.* As explained in Metropolitan Life Ins. Co., 481 U.S. at 63, 107 S.Ct. at 1546, 95 L.Ed.2d at 63 “[A] cause of action arises under federal law only when the plaintiff’s well-pleaded complaint raises issues of federal law.” (emphasis added) (citations omitted). After remand, if plaintiff amends his complaint to clearly state a claim for violation of § 1140, defendant may again consider removal. The additional burdens occassioned by such an extended procedure is not too much a price to pay to assure that plaintiff is in fact asserting a claim under federal law. See generally, Steinman, Removal, Remand and Review in Pendent Claim and Pendent Party Cases, 41 Vand.L.Rev. 923 (1988). Defendant is, of course, aware that if the Court had been satisfied paragraph 22 stated a claim under federal law it is more than likely the pendent state law claims would have been remanded or dismissed. See United Mineworkers of America v. Gibbs, 383 U.S. 715, 86 S.Ct. 1130, 16 L.Ed.2d 218 (1966), since the federal claim would be insignificant in relation to the totality of the claims asserted.
SO ORDERED.

 In his Response To Defendants’ Motion For Rehearing plaintiff expressly denies he is making a claim for violation of ERISÁ.